
	
		I
		112th CONGRESS
		1st Session
		H. R. 3204
		IN THE HOUSE OF REPRESENTATIVES
		
			October 14, 2011
			Mr. Guthrie (for
			 himself, Mr. Shimkus,
			 Mr. Rogers of Michigan,
			 Mrs. Blackburn,
			 Mr. Paulsen, and
			 Mr. Latta) introduced the following
			 bill; which was referred to the Committee
			 on Energy and Commerce
		
		A BILL
		To amend the Federal Food, Drug, and Cosmetic Act to
		  ensure public participation in the drafting and issuance of Level 1 guidance
		  documents, and for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Guidance Accountability and Transparency Act of
			 2011.
		2.Public
			 participation in issuance of FDA guidance documentsSubparagraph (C) of section 701(h)(1) of the
			 Federal Food, Drug, and Cosmetic Act (21 U.S.C. 371(h)(1)) is amended to read
			 as follows:
			
				(C)For any guidance document that sets forth
				initial interpretations of a statute or regulation, sets forth changes in
				interpretation or policy that are of more than a minor nature, includes complex
				scientific issues, or covers highly controversial issues—
					(i)the Secretary
				shall—
						(I)at least 3 months
				before issuance of a draft, publish notice in the Federal Register of the
				Secretary’s intent to prepare such a guidance document; and
						(II)during
				preparation and before issuance of a draft, meet with interested stakeholders
				and solicit public comment;
						(ii)if the Secretary for good cause finds that
				compliance with clause (i) is impracticable, unnecessary, or contrary to the
				public interest—
						(I)the Secretary
				shall publish such finding and a brief statement of the reasons therefor in the
				Federal Register;
						(II)clause (i) shall
				not apply; and
						(III)during a period
				of at least 3 months beginning not later than the date of issuance of a draft,
				the Secretary shall meet with interested stakeholders and solicit public
				comment;
						(iii)upon issuance of
				a draft under clause (i) or (ii), the Secretary shall—
						(I)designate the draft as proposed or final;
				and
						(II)not later than 12 months after the date of
				issuance of a proposed draft, issue a final draft in accordance with clauses
				(i) and (ii);
						(iv)if the Secretary
				issues a proposed draft and fails to finalize the draft by the deadline
				determined under clause (iii)(II), the Secretary shall, beginning on the date
				of such deadline, treat the proposed draft as null and void; and
					(v)not less than
				every 5 years after the issuance of a final guidance document in accordance
				with clause (iii), the Secretary shall—
						(I)conduct a retrospective analysis of such
				guidance document to ensure it is not outmoded, ineffective, insufficient, or
				excessively burdensome; and
						(II)based on such
				analysis, modify, streamline, expand, or repeal the guidance document in
				accordance with what has been learned.
						(D)A notice to industry guidance letter, a
				notice to industry advisory letter, and any similar notice that sets forth
				initial interpretations of a statute or regulation, sets forth changes in
				interpretation or policy that are of more than a minor nature, includes complex
				scientific issues, or covers highly controversial issues shall be treated as a
				guidance document for purposes of subparagraph
				(C).
				.
		
